Citation Nr: 0612463	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-30 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left elbow 
tendonitis.

2.  Entitlement to an initial rating in excess of 20 percent 
for left foot status post surgery with calluses.  

3.  Entitlement to an initial rating in excess of 20 percent 
for right foot status post surgery with calluses.  

4.  Entitlement to an initial rating in excess of 10 percent 
for right knee chondromalacia.

5.  Entitlement to an initial rating in excess of 10 percent 
for left knee retropatellar pain syndrome.

6.  Entitlement to an initial rating in excess of 10 percent 
for right ankle talofibular ligament strain.

7.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 for convalescence following left knee 
surgery in October 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1980 to July 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied entitlement to service 
connection for left elbow tendonitis, and granted entitlement 
to service connection for left foot status post surgery with 
calluses, right foot status post surgery with calluses, right 
knee chondromalacia, left knee retropatellar pain syndrome, 
and right ankle talofibular ligament strain.  The veteran 
disagreed with the initial evaluations assigned.

During the pending appeal the veteran moved to Florida and, 
more recently, outside the United States.  

This matter also arises from a December 2001 rating decision 
by the St. Petersburg, Florida RO wherein entitlement to a 
temporary total disability rating under 38 C.F.R. § 4.30 for 
convalescence following left knee surgery in October 2001 was 
denied. 

The issues of entitlement to initial ratings in excess of 
those assigned for left foot status post surgery with 
calluses, right foot status post surgery with calluses, right 
knee chondromalacia, left knee retropatellar pain syndrome, 
and right ankle talofibular ligament strain; and the issue of 
entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 for convalescence following left knee 
surgery in October 2001 are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that a chronic acquired left 
elbow disorder was shown in service.  

2.  Competent medical evidence of a diagnosis of a left elbow 
disorder is not of record.


CONCLUSION OF LAW

A chronic acquired left elbow disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2001, prior to the 
initial rating decision, and in June 2003, notifying the 
veteran of VA's duty to assist and of the evidence that the 
appellant needed to submit.  In addition the RO sent notice 
of a rating decision in August 2001, and a statement of the 
case in August 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied the duty to notify prior to the final 
adjudication in the August 2003 statement of the case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 1996) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, No. 
01-1917, __ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 
2006).  

II.  Left elbow disorder

The veteran contends that service connection is warranted for 
left elbow tendonitis.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service medical records show that in November 1980 the 
veteran complained of pain in his elbow (not specified which 
elbow) that was assessed as tendonitis.  He was to wear a 
sling for several days.  In May 1995 he complained of pain in 
the left elbow which he thought had been brought on with 
constant use with lifting his arm.  The assessment was rule 
out left elbow sprain.  At the entrance examination in 
November 1979 and at periodic examinations the clinical 
evaluation for the upper extremities was normal.  At the 
separation examination in February 2001, his past medical 
history included left elbow strain in 1995 and the veteran 
denied having or having had a painful or trick elbow.  The 
clinical evaluation for the upper extremities was normal.  
These records show two episodes of acute elbow pain but do 
not show a chronic left elbow disorder in service.

Post service, at a VA examination in May 2001, the left upper 
extremity proximally and distally revealed normal function.  
Strength was 5/5.  The biceps, triceps, and supinator jerks 
were present and symmetrical.  Coordination was intact, there 
were no tremors, and grasp and release were normal.  The 
veteran denied any complaints.  There was no diagnosis of a 
left elbow disorder.  

VA outpatient treatment reports from September 2001 to 
December 2001 are negative for any complaints, findings or 
diagnosis of a left elbow disorder.  

After review of the record, the Board finds that the evidence 
of record demonstrates that the veteran has no current 
diagnosis of a disability of the left elbow.  

As noted, the veteran has claimed left elbow tendonitis.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 2002).  See Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997).  There is no competent medical 
evidence of a current diagnosis of left elbow tendonitis or a 
left elbow disorder.  In the absence of proof of a present 
disability there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the disability claimed, the Board has 
carefully considered the appellant's statements, and does not 
doubt his sincerity.  He is certainly competent, as a layman, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause 
or etiology of the claimed disability, because there is no 
evidence of record that the appellant has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant's statements, no matter how sincerely made, are not 
competent medical evidence as to a causal relationship 
between any current disorder claimed and his active military 
service, or as to claimed continuity of symptomatology 
demonstrated after service.

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for a left elbow disorder.  
There is no competent medical evidence that the appellant 
currently has a left elbow disorder which has been linked to 
service or to a service-connected disability.  No probative, 
competent medical evidence exists of a relationship between 
any currently claimed left elbow disorder and any alleged 
continuity of symptomatology since separation from service.  
See Savage, supra.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for a claimed left elbow disorder must be denied.


ORDER

Entitlement to service connection for a chronic acquired left 
elbow disorder is denied.


REMAND

The veteran seeks benefits under the provisions of 38 C.F.R. 
§ 4.30 for convalescence following left knee surgery in 
October 2001.  The records pertaining to treatment in the 
emergency room of a private hospital in Florida for a 
fracture of his left knee in October 2001 are not of record.  
VA records relating to the outpatient surgery in October 2001 
are not of record.  These records should be obtained prior to 
appellate review.  38 C.F.R. § 3.159(c)(4) (2005).  

Post service medical evidence of record consists of x-ray 
reports in 2000, a VA examination in May 2001 and VA 
outpatient treatment reports in late 2001.  As the last 
examination was approximately five years ago, a current 
examination is needed prior to appellate review.  38 C.F.R. 
§ 3.159(c)(4) (2005).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following action:

1.  After securing any necessary 
authorization and identifying information, 
request the records from the Florida 
hospital where the veteran received 
emergency treatment in October 2001 for a 
fracture of his left knee.  

2.  Secure the VA treatment records, 
including pre-operative evaluations, for 
the ambulatory surgery of open reduction 
internal fixation of the left tibial 
plateau in October 2001 at the VA medical 
center in Orlando, Florida.  

3.  After the above has been completed to 
the extent possible, schedule the veteran 
for appropriate examinations to determine 
the current nature and severity of his 
service-connected left foot status post 
surgery with calluses, right foot status 
post surgery with calluses, right knee 
chondromalacia, left knee retropatellar 
pain syndrome, and right ankle talofibular 
ligament strain.  

The claims folder must be made available to 
the examiner for review and the examiner 
should note that the folder was available.  

The examiner should fully describe any 
functional limitation due to pain, any 
weakened movement, excess fatigability, 
pain with use, or incoordination present.  
Additional limitation of motion during 
flare-ups and following repetitive use 
should also be noted.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If feasible, these 
determinations should be portrayed in terms 
of the degree of additional range of motion 
loss.  If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.  A 
rationale should be provided for all 
opinions expressed. 

The examiner should be asked to express an 
opinion as to whether is it at least as 
likely as not (i.e., at least a 50 percent 
probability) that the veteran's service 
connected left knee retropatellar pain 
syndrome caused him to fall in October 2001 
and fracture his left knee.   

The examiner should distinguish, to the 
extent possible, the symptoms due to the 
veteran's service connected retropatellar 
pain syndrome of the left knee and the 
residuals of the fracture of his left knee.  
If this cannot be done, the examiner should 
so note.  

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the 
appellant's claim with consideration of any 
additional evidence added to the record 
subsequent to the August 2003 statement of 
the case.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a Supplemental Statement of the 
Case (SSOC).  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


